Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Derek Dailey on 1/11/22.

1. (Currently Amended) A method of communication in an Internet Protocol (IP) network, comprising:
 initializing, by a first communicating device, a communication with a second communicating device, while signaling to said second communicating device that said first communicating device is compatible with multi-path communications relying on the UDP (User Datagram Protocol) transport protocol, and
 upon a confirmation that the second communicating device is compatible with multi-path UDP communications:
, the context identifier being distinct from source and destination address and port information of a UDP header of the UDP datagram, or
 sending by the second communicating device, payload data to the second device via UDP datagrams, each of the UDP datagrams containing these payload data including, whatever path is used, one and the same context identifier, the context identifier allowing the first communicating device to correlate a set of UDP datagrams associated with a given multi-path UDP communication, the context identifier being distinct from source and destination address and port information of a UDP header of the UDP datagram.

2. (Previously Presented) The method of claim 1, the communicating device sending payload data using the UPD transport protocol inserts a security token into the UDP datagrams containing these payload data, the security token allowing the receiver of these UDP datagrams to authenticate the sender thereof.

3. (Previously Presented) The method of claim 1, the communicating device sending payload data using the UPD transport protocol inserts an item of information into the UDP datagrams containing these payload data, the item of information 

4. (Previously Presented) The method of claim 1, the communicating device sending payload data using the UPD transport protocol comprises a traffic hub, the method further comprising:
 receiving, by the traffic hub, a UDP datagram conveyed on a path used by a multi-path UDP communication, and
 sending, by the traffic hub, the UDP datagram to its recipient according to a simple UDP transport mode.

5. (Previously Presented) The method of claim 1, the communicating device sending payload data using the UPD transport protocol comprises a traffic hub configured to distribute the UDP datagrams received according to a simple UDP transport mode and associated with a certain session, between various paths of a multi-path UDP communication making it possible to reach the recipient of the received UDP datagrams, the method further comprising, by the traffic hub:
subsequent to the receipt of a UDP datagram, consulting a registration table which lists a set of addresses and/or port numbers of the recipient of the received UDP datagram,
 allocating a context identifier if no packet has already been processed for this session or reusing a context identifier already allocated for this session, and
 conveying the UDP datagram to the recipient's IP address and/or port number which are associated with the path chosen to convey this UDP datagram.

6. (Currently Amended) A communicating device configured to:

 send payload data via UDP datagrams according to the UDP protocol to the second communicating device, each of the UDP datagrams containing these payload data including, whatever path is used, one and the same context identifier, the context identifier allowing the second communicating device to correlate a set of UDP datagrams associated with a given multi-path UDP communication, the context identifier being distinct from source and destination address and port information of a UDP header of the UDP datagram, and
 send payload data via UDP datagrams according to the UDP protocol from the second communicating device, while detecting in the messages containing these data, whatever path is used, one and the same context identifier, the context identifier allowing the first communicating device to correlate a set of UDP datagrams associated with a given multi-path UDP communication, the context identifier being distinct from source and destination address and port information of a UDP header of the UDP datagram.

7. (Previously Presented) The device of claim 6, further configured to insert a security token into the UDP datagrams that it sends, the security token allowing the receiver of these UDP datagrams to authenticate the sender thereof.

8. (Previously Presented) The device of claim 6, further configured to insert an item of information into the UDP datagrams that it sends, the item of information allowing the 

9. (Previously Presented) The device of claim 6, wherein the device comprises a traffic hub, and wherein the traffic hub is configured to upon receipt of a UDP datagram conveyed on a path used by a multi-path UDP communication, send this UDP datagram to its recipient according to a simple UDP transport mode.

10. (Previously Presented) The device of claim 6, wherein the device comprises a traffic hub, and wherein the traffic hub is configured to distribute UDP datagrams received according to a simple UDP transport mode and associated with a certain session between various paths of a multi-path UDP communication making it possible to reach the recipient of the received UDP datagrams, the traffic hub further configured to, subsequent to the receipt of a UDP datagram:
 consult a registration table which lists a set of addresses and/or port numbers of the recipient of the received UDP datagram,
 allocate a context identifier if no packet has already been processed for this session or reuse a context identifier already allocated for this session, and
 convey the UDP datagram to the recipient's IP address and/or port number which are associated with the path chosen to convey this UDP datagram.

11. (Previously Presented) The device of claim 6, characterized in that it comprises a client device, a domestic or company gateway, or a traffic hub.



13. (Previously Presented) A computer having stored thereon instructions, which when executed by the computer, cause the computer to implement the method of claim 1.

14. (Previously Presented) The method of Claim 1, wherein the context identifier is unique for each multi-path UDP communication established between the first and second communicating devices.



Reasons for Allowance

Greenberg US 20130003538 teaches sending, by the first communicating device, payload data to the second device via UDP datagrams according to the UDP transport protocol, each of the messages UDP datagrams containing these payload data including, whatever path is used, one and the same context identifier, the context identifier allowing the second communicating device to correlate a set of UDP datagrams associated with a given multi-path UDP communication, or

sending by the second communicating device, payload data to the second device via UDP datagrams, each of the messages UDP 
	However, none of the prior art of record teaches or fairly suggests all the limitations of the independent claims.

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476